Appeal from a judgment of the Supreme Court at Special Term, entered August 31, 1973 in Madison County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, seeking a declaration that he is authorized to appear as counsel without fee in courts not of record for defendants who may choose him to so act in their behalf. Petitioner has admittedly not been licensed to practice as an attorney and counselor at law either in Hew York or elsewhere, and this factor alone mandates an affirmance of Special Term’s decision. Interpreting the predecessor of section 478 of the Judiciary Law, (former Penal Law, § 270), the Court of Appeals has held that the practice of law in this State, including the giving of legal advice and counsel as well as appearing in courts, is forbidden to all but duly licensed Hew York attorneys (Spivak v. Sachs, 16 N Y 2d 163). Applicable to both layman and to lawyers from other jurisdictions, this prohibition is intended to protect citizens “ against the dangers of legal representation and advice given by persons not trained, examined and licensed for such work” (Spivak v. Sachs, supra, p. 168) and, thus, clearly disqualifies petitioner from appearing as counsel for anyone other than himself in any court of this State, be it a court of record or not. Judgment affirmed,
without costs. Staley, Jr., J. P., Greenblott, Kane, Main and Reynolds, JJ., concur. [74 Misc 2d 692.]